COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


IN RE: ERIC FLORES,


                        Relator.
 §
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00237-CV
 
AN ORIGINAL PROCEEDING

IN MANDAMUS





MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator, Mr. Eric Flores, has filed a pro se petition for writ of mandamus requesting that
this Court order the El Paso County District Clerk to forward certified copies of the questions of
law presented in the petition to the Attorney General of the United States.
	Because this Court does not have authority to issue writs of mandamus against the above
mentioned individuals and entities, the petition is denied.  See Tex. Gov't Code Ann. §
22.221(b) (Vernon 2004).

						GUADALUPE RIVERA, Justice
September 22, 2010

Before Chew, C.J., McClure, and Rivera, JJ.